 1   ROBERT T. ROBBINS, ESQ.
     Nevada Bar No. 6109
 2   rrobbins@robbinslawfirm.legal
 3   ELIZABETH B. LOWELL, ESQ.
     Nevada Bar No. 8551
 4   elowell@robbinslawfirm.legal
     CHAD D. FUSS, ESQ.
 5   Nevada Bar No. 12744
 6   cfuss@robbinslawfirm.legal
     TY M. MAYNARICH, ESQ.
 7   Nevada Bar No. 14584
     tmaynarich@robbinslawfirm.legal
 8   ROBBINS LAW FIRM
 9   1995 Village Center Circle, Suite 190
     Las Vegas, NV 89134
10   T: (702) 889-6665; F: (702) 889-6664
     Counsel for Sterling at Silver Springs Homeowners Association
11
12
                                  UNITED STATES DISTRICT COURT
13
                                         DISTRICT OF NEVADA
14
15   U.S. BANK TRUST, N.A., AS TRUSTEE              CASE NO: 2:18-cv-02008-RCJ-CWH
     FOR LSF9 MASTER PARTICIPATION
16   TRUST,
17
                           Plaintiff,               STIPULATION AND ORDER TO EXTEND
18                                                   TIME TO FILE RESPONSE ON BEHALF
       vs.                                            OF STERLING AT SILVER SPRINGS
19                                                     HOMEOWNERS ASSOCIATION’S
20   CARLOS MIRANDA, an individual;
     ANTONIA MIRANDA, an individual;
21   JENNIFER UZAN ST. JOHN (a.k.a.
     JENNIFER UZAN), an individual; and
22   STERLING AT SILVER SPRINGS
23   HOMEOWNERS ASSOCIATION; a
     domestic non-profit corporation,
24
                           Defendants.
25
26
             IT IS HEREBY STIPULATED BY AND BETWEEN STERLING AT SILVER SPRINGS
27
28   HOMEOWNERS ASSOICIATION and U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF9

     MASTER PARTICIPATION TRUST, by and through their respective undersigned counsel of
                                                     1
 1   record, that the HOA may have until December 7, 2018, in which to respond to the Complaint on
 2   file herein (ECF No. 1).
 3
            This is the parties’ first request for an extension and is not intended to cause any delay or
 4
     prejudice to any party.
 5
     DATED this 27th day of November, 2018.               DATED this 27th day of November, 2018.
 6
     ROBBINS LAW FIRM                                     WRIGHT, FINLAY & ZAK, LLP
 7
     /s/ Elizabeth Lowell, Esq.                           /s/ Rock K. Jung
 8   Robert T. Robbins, Esq.                              Edgar C. Smith, Esq.
     Nevada Bar No. 6109                                  Nevada Bar No. 5506
 9                                                        Rock K. Jung, Esq.
     Elizabeth Lowell, Esq.
10   Nevada Bar No. 8551                                  Nevada Bar No. 10906
     1995 Village Center Cir., Suite 190                  7785 W. Sahar Ave., Suite 200
11   Las Vegas, NV 89134                                  Las Vegas, NV 89117
     (702) 889-6665                                       (702) 475-7964
12   Counsel for Sterling at Silver Springs               Counsel for U.S. Bank Trust, N.A., As
     Homeowners Association                               Trustee For LSF9 Master Participation Trust
13
14                                                ORDER
15          IT IS SO ORDERED this _______ day of ________________, 2018.
            DATED: November 28, 2018
16
17                                         ________________________________________
                                           UNITED STATES DISTRICT
                                                           MAGISTRATE COURT JUDGE
18   Respectfully Submitted by:
19   ROBBINS LAW FIRM
20   /s/ Elizabeth Lowell, Esq.
21   Robert T. Robbins, Esq.
     Nevada Bar No. 6109
22   Elizabeth Lowell, Esq.
     Nevada Bar No. 8551
23   1995 Village Center Cir., Suite 190
24   Las Vegas, NV 89134
     (702) 889-6665
25   Counsel for Sterling at Silver
     Springs Homeowners Association
26
27
28


                                                      2
